
	
		I
		112th CONGRESS
		1st Session
		H. R. 2426
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Long introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to limit claims in
		  connection with decisions to issue permits, licenses, and approvals for highway
		  and public transportation capital projects, and for other
		  purposes.
	
	
		1.Issuance of permits,
			 licenses, and approvals for highway and public transportation capital
			 projectsSection 139(l) of
			 title 23, United States Code, is amended to read as follows:
			
				(l)Limitations on
				claims
					(1)In
				generalNotwithstanding any
				other provision of law, a decision of a Federal agency to issue a permit,
				license, or approval for a highway or public transportation capital project
				shall be final and shall not be subject to judicial review. Nothing in this
				paragraph shall place any limit on filing a claim that a person has violated
				the terms of a permit, license, or approval.
					(2)New
				informationThe Secretary
				shall consider new information received after the close of a comment period if
				the information satisfies the requirements for a supplemental environmental
				impact statement under section 771.130 of title 23, Code of Federal
				Regulations. The preparation of a supplemental environmental impact statement
				when required shall be considered a separate final agency action.
				Notwithstanding any other provision of law, such an agency action shall be
				final and shall not be subject to judicial
				review.
					.
		
